Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action reply filed on 9/23/22, in which claims 1 and 12 were amended, claims 8-11 and 19 were canceled and claims 21-25 were added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al (US 2011/0244007, already of record).
Matsui et al teach a particulate composition comprising: a plurality of thermoplastic particulates comprising a thermoplastic polymer, a carboxylic acid-based sintering aid admixed with the thermoplastic polymer, and a plurality of nanoparticles; wherein the carboxylic acid-based sintering aid comprises a metal carboxylate; wherein the metal carboxylate has a melting point of 155°C; wherein the metal carboxylate comprises at least one salt of a metal monocarboxylate; wherein the metal carboxylate comprises at least one metal monocarboxylate comprising a divalent metal cation ([0006], [0012], [0033] & [0060], Examiner notes that calcium stearate is a metal monocarboxylate and as such, a carboxylic acid-based sintering aid according to applicant’s disclosure – see Abstract, and calcium stearate has a melting point of 155°C and comprises a divalent metal cation).
Though Matsui et al do not explicitly teach at least a majority of the plurality of nanoparticles disposed upon an outer surface of the thermoplastic particulates, Matsui et al do teach a filler having a difference in SP of 5 or more is used as the filler (C) to give the spherical composite particles which externally bear the filler (C) ([0010]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a difference in SP of 5 or more with the carboxylic acid aid in order to have at least a majority of the plurality of nanoparticles disposed upon an outer surface of the thermoplastic particulates when needed for certain organic solids (A).
Though Matsui et al do not explicitly teach the plurality of nanoparticles at a loading of about 0.2 wt. % to about 2 wt. % or 0.25 wt. % to about 1 wt. % as measured relative to the thermoplastic polymer, Matsui et al do teach the amount of fillers is typically about 1 to 80 parts by weight, per 100 parts by weight of the organic solid (A) ([0034]) and since the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Further, though Matsui et al do not explicitly teach the plurality of nanoparticles at a loading of about 0.25 wt. % to about 0.5 wt. % as measured relative to the thermoplastic polymer, Matsui et al do teach the amount of fillers is typically about 1 to 80 parts by weight, per 100 parts by weight of the organic solid (A) (see citation above) and since the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists.  Please see MPEP 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227USPQ 773 (Fed. Cir. 1985) for further details.
Also, though Matsui et al do not explicitly teach the carboxylic acid-based sintering aid admixed with the thermoplastic polymer at a loading of about 0.05 wt. % to about 2 wt. % or 0.2 wt. % to about 1 wt. % as measured relative to the thermoplastic polymer, Matsui et al do teach the filler (C) preferably includes, at least at its surface, a filler having a specific difference in SP from the organic solid (A) and the filler (C) preferably has at least one hydrophilic group such as carboxylic acid group ([0012]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carboxylic acid-based sintering aid admixed with the thermoplastic polymer at a loading of about 0.05 wt. % to about 2 wt. % or 0.2 wt. % to about 1 wt. % as measured relative to the thermoplastic polymer, since it has been held that discovering an optimum of result effective variables involves only routine skill in the art.  One would have been motivated to optimize the carboxylic acid-based sintering aid loading for the purpose of obtaining the desired specific difference in SP from the organic solid (A).  Please see MPEP 2144.05 (II) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) for further details.
Finally, Matsui et al teach the plurality of nanoparticles comprises oxide nanoparticles, carbon black, or any combination thereof; and the oxide nanoparticles comprise silica nanoparticles ([0031] & [0033]).
Response to Arguments
Applicant’s arguments filed 9/23/22 were fully considered and are not persuasive.
Applicant asserts that when Matsui utilizes carboxylic acid-treated fillers alone, the teachings of Matsui preclude the filler from becoming disposed upon the particle surface and this is shown by Example 4 of Matsui which utilizes carboxylic acid-treated filler (calcium stearate-treated titanium oxide).
Examiner, however, points out that Matsui more broadly teaches a filler having a difference in SP of less than 5 is used as the filler (C) to give the spherical composite particles which internally include the filler (C); or a filler having a difference in SP of 5 or more is used as the filler (C) to give the spherical composite particles which externally bear the filler (C) ([0009]-[0010]) and as such there would be many combinations of organic solid (A)  and filler (C) for one of ordinary skill to choose including those using a carboxylic acid-treated filler (C) and organic solid (A) that would have a difference in SP of 5 or more to give the spherical composite particles which externally bear the filler (C).  In short, the teachings of Matsui are not limited just to the specific examples. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743